262 F.2d 230
104 U.S.App.D.C. 341
Mrs. Rae K. ALPAR, Appellant,v.PERPETUAL BUILDING ASSOCIATION et al., Appellees.
No. 14189.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 8, 1958.Decided Dec. 18, 1958, Petition for Rehearing In Banc DeniedJan. 23, 1959.

Mr. Jacob Alpar, Washington, D.C., for appellant.
Mr. Samuel Scrivener, Jr., Washington, D.C., with whom Mr. David S. Scrivener, Washington, D.C., was on the brief, for appellees.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant attacks as void a foreclosure sale of real estate by appellee trustees under a deed of trust.  She contends inter alia (1) that she was not in default the three months prerequisite to a foreclosure under appellee building association's constitution; (2) that appellee building association's board of directors had not requested the foreclosure as the said constitution required; (3) that the relationship of the trustees to the building association was improper; and (4) that the price paid by the building association for the property at the public foreclosure sale was grossly inadequate.


2
We have examined all the contentions in the light of the record and find no basis on which to disturb the judgment of the District Court.  Cf. Clark v. Trust Co., 100 U.S. 149, 25 L.Ed. 573 (1879); Realty Investment & Securities Corp. v. H. L. Rust Co., 71 App.D.C. 213, 109 F.2d 456 (1939); Jackson v. Fuller, 66 App.D.C. 239, 85 F.2d 816, certiorari denied 299 U.S. 608, 57 S.Ct. 236, 81 L.Ed. 448 (1936); Annotation, 138 A.L.R. 1013 (1941).


3
Affirmed.